Exhibit 10.5
(IMMIXGROUP LOGO) [w82664w8266401.gif]
MASTER CHANNEL AGREEMENT
          This MASTER CHANNEL AGREEMENT, (this “Agreement”) is entered into on
this 21st day of March, 2011 (“Effective Date”) by and among (i) EC America,
Inc., a Maryland corporation, and a subsidiary of immixGroup, Inc. (“Parent”),
with offices at 8444 Westpark Drive, Suite 200, McLean, VA 22102 (“immix”),
(ii) Parent, with offices at 8444 Westpark Drive, Suite 200, McLean, VA 22102,
and (iii) Sourcefire, Inc., a Delaware corporation with its principal location
at 9770 Patuxent Woods Drive Columbia, Maryland 21046 (“Manufacturer”). Parent
shall only be a party to this Agreement for those select provisions as set forth
in Section 13.13.
RECITALS
          WHEREAS, immix maintains various contract vehicles and teaming
relationships itself and through its affiliates; and
          WHEREAS, immix is a leading reseller of complex information technology
hardware, software licenses, maintenance, training and manufacturer-provided
implementation services; and
          WHEREAS, Manufacturer desires immix to resell certain Products,
Support and Product Services (as defined below) to Authorized Resellers and/or
Government Customers (as defined below).
          NOW, THEREFORE, in consideration of the mutual promises and covenants
contained in this Agreement and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Manufacturer and immix
agree as follows:

  1.   DEFINITIONS

          For purposes of this Agreement, the following terms shall have the
meanings set forth below:
          1.1 “Addendum” — means a separate addendum or writing signed by both
immix and Manufacturer indicating the responsibilities of each party with
respect to a particular contract vehicle.
          1.2 “Affiliates” — means (i) any corporation, partnership, limited
liability company or limited liability partnership, (each an “Entity”) in which
Parent owns a twenty percent (20%) or greater equity interest; or (ii) any
Entity which, directly or indirectly, is in control of, is controlled by or is
under common control with Parent, as applicable, after applying the attribution
rules of Section 318 of the United States Internal Revenue Code. For the purpose
of this definition, control of an Entity shall include the power, directly or
indirectly, whether or not exercised: (i) to vote fifty percent (50%) (or such
lesser percentage as is the maximum allowed to be owned by a foreign corporation
in a particular jurisdiction) or more of the securities or other interests
having ordinary voting power for the election of directors or other managing
authority of such Entity; or (ii) to direct or cause the direction of the
management or policies of such Entity, whether through ownership of voting
securities, partnership interest or equity, by contract or otherwise.
          1.3 “Authorized Reseller” — is a third party reseller that
Manufacturer has designated in writing to immix (including by electronic mail)
to be authorized by Manufacturer with the right to act as a reseller of
Products, Support and Product Services to Government Customers.
          1.4 “Commercial Terms” — has the meaning set forth in Section 4.1.
Manufacturer may update the Commercial Terms
Master Channel Agreement
Sourcefire, Inc.

1



--------------------------------------------------------------------------------



 



(IMMIXGROUP LOGO) [w82664w8266401.gif]
with other terms and conditions from time to time without amendment to this
Agreement.
          1.5 “Documentation” — any and all user manuals, guides and similar
documents relating to the operation of the Products in electronic, print or
other format that are created and published by Manufacturer to describe Product
performance.
          1.6 “EULA” — Manufacturer’s standard end user license agreement.
          1.7 “Government Customers” — U.S., state, district, county or city
governments, international agencies of which the U.S. Government is or becomes a
member, North Atlantic Treaty Organizations, U.S. Government-funded Agency for
International Development grant projects, foreign governments and entities, and
such other entities agreed to by Manufacturer on a pre-approved and case-by-case
basis. This definition shall also include Systems Integrators and other entities
reselling or relicensing the Products to the U.S., and entities set forth in
this section 1.6.
          1.8 “GWACS” — has the meaning set forth in Section 5.1.
          1.9 “License” — has the meaning set forth in Section 4.1.
          1.10 “Order” — any and all delivery, task, purchase or other orders
placed by immix for the Products, Support and/or Product Services.
          1.11 “Price” — license fee or sale price to immix.
          1.12 “Products” — any and all items offered by Manufacturer to immix
at any time during the term of this Agreement for sale to Authorized Resellers
and/or Government Customers, e.g., hardware, appliances, firmware, software, and
related updates or upgrades as set forth on Manufacturer’s then-current
commercial product list to be separately provided by Manufacturer to immix,
which may be revised from time to time by Manufacturer without amendment to this
Agreement.
          1.13 “Product Services” — those SKU-based services (regardless of the
price) routinely provided by Manufacturer to end users relating to the
installation, configuration, testing and tuning of Products including, but not
limited to, training and educational services.
          1.14 “Professional Services” — services, other than Product Services,
performed on a time and material or fixed priced basis which are provided to an
end user pursuant to a statement of work.
          1.15 “Sell” or “sale” — sale, license or sublicense of a Product.
          1.16 “Software” — any and all computer programs licensed for use by
Manufacturer in connection with this Agreement regardless of license type or
delivery method.
          1.17 “Support” — the technical maintenance and support services that
an end user can purchase with respect to its use of purchased Products.
          1.18 “Systems Integrator” — a prime contractor or subcontractor for a
Government Customer.
          1.19 “Termination Date” — has the meaning set forth in Section 9.5.
          1.20 “Trademarks” — the trademarks, names, logos and service marks of
Manufacturer associated with the Products.
          1.21 “Warranty Period” — has the meaning set forth in Section 3.1.1.

  2.   SCOPE; IMMIX OBLIGATIONS

          2.1 During the term of this Agreement, and subject to Section 4.1,
Manufacturer grants to immix and its Affiliates and immix accepts the
non-exclusive right to market and resell Products, Support and Product Services
to Government Customers solely through Authorized Resellers. immix will not: (i)
Master Channel Agreement
Sourcefire, Inc.

2



--------------------------------------------------------------------------------



 



(IMMIXGROUP LOGO) [w82664w8266401.gif]
assign or delegate its rights or obligations hereunder, in whole or in part, to
any third party; (ii) promote, advertise, or market the sale or distribution of
the Products, Support or Product Services other than to Government Customers or
Authorized Resellers; or (iii) enter into any relationship or agreement with any
dealer, original equipment manufacturer (“OEM”), value added reseller (“VAR”),
systems integrator, distributor or other third party other than an Authorized
Reseller for the purpose of permitting such third party to market and sell any
Product, Support or Product Services to any third party. Notwithstanding the
foregoing, immix may directly (without the use of an Authorized Reseller)
market, resell and distribute Products, Support and Product Services to a
Government Customer if approved in advance by Manufacturer, in each instance on
a case-by-case basis.
          2.2 Given the nature of Professional Services, the right to resell
Professional Services is not contemplated under this Agreement and requires a
separate agreement or subcontract agreement between the parties in addition to
this Agreement. Manufacturer understands that nothing in this Agreement, any
Addendum, or any documentation requested in connection with this Agreement
establishes privity of contract between Manufacturer and any Government
Customer.
          2.3 Manufacturer shall have the right, either directly or indirectly
through other distributors, dealers, OEMs, VARs, systems integrators,
distributors and other third parties, to promote, advertise, market, sell and
distribute the Products, Support and Product Services to Government Customers
and other end users and customers.
          2.4 Manufacturer shall also have the right in its sole discretion to:
(i) change, add to or delete any Product, Support and/or Product Services from
its product list at any time by providing immix at least thirty (30) days prior
notice; or (ii) change or terminate the level or type of Support made available
to Government Customers; provided, however, that such changes, additions,
deletions or terminations (collectively, “Changes”) shall not apply to any
Orders submitted by an immix customer prior to immix’s receipt of written notice
from Manufacturer specifying such Changes.
          2.5 immix agrees that it will: (i) designate one (1) employee to act
as its primary contact for the purposes of communicating with Manufacturer and
who shall be authorized to act on behalf of immix within the scope of this
Agreement; (ii) ensure that immix’s employees who are directly engaged in the
sale of the Products, Support and Product Services complete all of
Manufacturer’s reasonably required sales and technical certification training;
(iii) within fifteen (15) days following the end of each calendar month while
the Agreement is in effect, provide Manufacturer a written point-of-sale
(POS) report that includes the information set forth in subparts (i)-(iv) of
Section 5.2 for all transactions that occurred in such month; (iv) not conduct
business in a manner that reflects unfavorably on the Products, Support and
Product Services and the good name, good will and reputation of Manufacturer and
not engage in deceptive, misleading or unethical practices that are detrimental
to the Products or Manufacturer; and (vi) make reference to Manufacturer and the
Products, Support and Product Services on immix’s website (in a form to be
agreed in advance with Manufacturer) unless and until otherwise instructed by
Manufacturer, and provide and maintain a link from immix’s website to
Manufacturer’s website until instructed by Manufacturer to remove such link.
          2.6 Parent guarantees the performance of immix’s obligation under this
Agreement (and all Fee Schedules) to make payment to Manufacturer for any
amounts which are due and owing by immix to Manufacturer pursuant to this
Agreement provided that: (i) immix has not paid such amounts within the period
of time required
Master Channel Agreement
Sourcefire, Inc.

3



--------------------------------------------------------------------------------



 



(IMMIXGROUP LOGO) [w82664w8266401.gif]
by this Agreement, notwithstanding that Manufacturer has previously (a) provided
immix with a notice of such failure to pay the amounts due and (b) afforded
immix the requisite period of time to cure such failure; (ii) there is no good
faith dispute with regard to such amounts owed by immix; and (iii) Manufacturer
has provided written notice to Parent of such failure of immix to make payment
of the amounts due (“Notice of Failure to Pay”). Pursuant to the immediately
preceding sentence, Parent shall, within thirty (30) days of its receipt of the
Notice of Failure to Pay, pay Manufacturer the amount which immix has failed to
pay to Manufacturer.
          2.7 immix agrees to use commercially reasonable efforts to keep
Manufacturer’s Products, Support and Product Services listed on any GSA
Schedule Contract held by immix or any Affiliates thereof, provided that
Manufacturer provides immix with all information reasonably necessary to keep
such listing current.

  3.   WARRANTIES AND REPRESENTATIONS; INDEMNITY

          3.1 Manufacturer represents and warrants to immix the following:
               3.1.1 The Products are warranted as stated in the Commercial
Terms (“Warranty Period”).
               3.1.2 The Products will perform substantially in accordance with
the Documentation.
               3.1.3 Manufacturer is the owner of the Products or otherwise has
the right to convey to immix the rights granted under this Agreement and to
perform its other obligations hereunder, and that, to the best of Manufacturer’s
knowledge, no part of the Products violates or infringes upon any common law or
statutory rights of any person or entity, including, but not limited to, rights
relating to copyrights, patents, trademarks, contractual rights or trade secret
rights.
          3.2 EXCEPT FOR THE EXPRESS LIMITED WARRANTIES SET FORTH IN THE
PRECEDING SECTIONS 3.1.1, 3.1.2 and 3.1.3 MANUFACTURER MAKES NO WARRANTY OF ANY
KIND WITH RESPECT TO ANY PRODUCT, SUPPORT OR PRODUCT SERVICES PROVIDED HEREUNDER
AND HEREBY EXPRESSLY EXCLUDES ALL OTHER WARRANTIES, CONDITIONS, ALL OTHER TERMS
OR GUARANTEES, WRITTEN OR ORAL, EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE
INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTIES, CONDITIONS, ALL OTHER
TERMS OR WARRANTY OF MERCHANTABILITY, SATISFACTORY QUALITY OR FITNESS FOR A
PARTICULAR PURPOSE OF THE PRODUCTS (INCLUDING ANY PRODUCT RELEASE OR MAINTENANCE
RELEASE).
          3.3 In the case of any alleged breach of Sections 3.1.1, 3.1.2 or
3.1.3 by Manufacturer, and in the case of any third party allegation that any
part of the Products infringes upon or constitutes wrongful use of any U.S.
copyrights, patents, trademarks, trade secret or other proprietary rights,
Manufacturer shall, at its expense, indemnify, defend, save and hold harmless
immix from and against any damages, losses, costs and claims based upon such
allegation (each a, “Claim”). Manufacturer’s obligations under this Section 3.3
are contingent upon (i) immix promptly giving Manufacturer written notice of the
Claim, (ii) immix providing, at Manufacturer’s expense, all reasonable
assistance to defend against the Claim, and (iii) Manufacturer being given the
exclusive right to control the defense and settlement of the Claim with counsel
of its own choosing.
          3.4 In no event will Manufacturer be liable for any indemnification
obligations, liabilities, expenses, losses or damages of immix or any third
party resulting
Master Channel Agreement
Sourcefire, Inc.

4



--------------------------------------------------------------------------------



 



(IMMIXGROUP LOGO) [w82664w8266401.gif]
from (i) any modifications to the Product or any components thereof other than
by Manufacturer, (ii) immix’s sale or distribution of a Product after
Manufacturer notifies immix to discontinue sale and distribution of such
Product, (iii) the combination of Products with a non-Manufacturer application,
product, data or business process, (iv) distribution or sale of a Product in a
manner prohibited under this Agreement, or (v) damages attributable to a
non-Manufacturer application, product, data or business process.
          3.5 If any Product available for distribution to Government Customers
or sale to Authorized Resellers are, or in Manufacturer’s opinion is likely to
be, enjoined due to the type of Claim specified in Section 3.3 then Manufacturer
may, at its sole option and expense but without obligation to do so: (i) procure
for immix the right to continue to distribute such Product under the terms of
this Agreement; (ii) replace the Product with a functional equivalent;
(iii) modify the Product so that they become non-infringing; or (iv) immediately
remove such Product from its product list in which event immix shall no longer
have any right to market, distribute or place Orders for such Products.
          3.6 The provisions of this Section 3 set forth Manufacturer’s sole and
exclusive obligations, and immix’s sole and exclusive remedies, with respect to
indemnification for infringement or misappropriation of intellectual property
rights of any kind.

  4.   LICENSE GRANTS

          4.1 Subject to the terms and conditions of this Agreement, during the
term of this Agreement Manufacturer hereby grants to immix and its Affiliates a
non-exclusive, non-transferable license to: (i) market, resell and distribute
copies of the object code of the Software to Authorized Resellers for resale to
Government Customers (“License”) pursuant to the EULA, a copy of which will be
separately provided by Manufacturer to immix, (ii) market and resell Support to
Authorized Resellers for resale to Government Customers pursuant to
Manufacturer’s standard terms and conditions for Support, a copy of which will
be separately provided by Manufacturer to immix, and (iii) market and resell
Product Services to Authorized Resellers for resale to Government Customers
pursuant to Manufacturer’s standard terms and conditions for Product Services, a
copy of which will be separately provided by Manufacturer to immix (collectively
the EULA, the terms and conditions for Support, and the terms and conditions for
Product Services, the “Commercial Terms”) to the extent such terms and
conditions do not conflict with federal law. Notwithstanding the foregoing,
immix may directly (without the use of an Authorized Reseller) market, resell
and distribute Products, Support and Product Services to a Government Customer
if approved in advance by Manufacturer, in each instance on a case-by-case
basis. All rights not granted herein are reserved by Manufacturer.
          4.2 Manufacturer, and its licensors, as applicable, retain title to
and ownership of the Software and Documentation, including all associated
intellectual property and other proprietary rights therein and in the Products.
No title to or ownership of the Software or Documentation, or any intellectual
property rights therein or in the Products, is transferred to immix or any
Affiliate or any Authorized Reseller or any Government Customer pursuant to this
Agreement.
          4.3 The Products, Support and Product Services are provided to
Government Customers subject to the Commercial Terms. immix will require that
Products, Support and Product Services be provided to Government Customers under
the Commercial Terms to the extent such terms and conditions do not conflict
with federal law and accommodate the Restricted Rights required of Commercial
Computer Software (F.A.R. 52.227-19).
Master Channel Agreement
Sourcefire, Inc.

5



--------------------------------------------------------------------------------



 



(IMMIXGROUP LOGO) [w82664w8266401.gif]
          4.4 Manufacturer grants immix a limited, non-exclusive and
non-transferable right during the term of this Agreement to use the Trademarks
in order to promote the sale of Products, Support and Product Services by
Authorized Resellers to Government Customers. immix’s use of the Trademarks
shall at all times be in accordance with Manufacturer’s then-current trademark
usage guidelines. immix shall not use any other trademark, logo or service mark
confusingly similar to the Trademarks without the prior written consent of
Manufacturer. immix acknowledges and agrees that the use of any Trademark shall
not create any right, title or interest in or to the use of the Trademark, and
that all such use and goodwill associated therewith shall inure solely to the
benefit of Manufacturer.

  5.   ORDER PROCEDURE; SHIPMENT

          5.1 Unless stated otherwise in an Addendum to this Agreement for
specific programs or Government Wide Acquisition Contracts (“GWACs”) and in such
cases only for the opportunity or contract vehicle referenced in the Addendum,
there shall be no minimum quantity for Orders, nor shall there be a minimum or
required Product mix. There shall be no initial stocking order required.
Authorized Resellers must also comply with Manufacturer’s standard policies and
procedures for its commercial channel program in order to be eligible to effect
sales pursuant to GWACs.
          5.2 immix shall provide Manufacturer with an Order for all Products,
Support and Product Services to be resold to each Government Customer. All
Orders submitted by immix will be in writing and sent to Manufacturer at the
address set forth above or sent electronically in the manner specified by
Manufacturer. By submitting an Order to Manufacturer, immix represents and
warrants to Manufacturer that the Government Customer identified in the Order is
a bona fide purchaser and that the Authorized Reseller has an agreement with
such Government to sell Products, Support and/or Product Services to such
Government Customer. Each Order submitted by immix must include the following
information: (i) the quantity and/or type of the Products, Support and Product
Services to be resold to the Government Customer and the requested delivery
date; (ii) the Authorized Reseller that the Government Customer is purchasing
the Products, Support and/or Product Services from and all contact information
of Authorized Reseller including but not limited to, the primary contact,
mailing address, phone number and e-mail address; (iii) the discount provided by
immix to Authorized Reseller; and (iv) all contact information of the Government
Customer including but not limited to, shipping address, phone number and e-mail
address. If requested by Manufacturer, immix shall submit orders for purchases
via Manufacturer’s on-line ordering platform such as Salesforce.com or other
similar customer relationship management (CRM) tool.
          5.3 An Order will not bind Manufacturer until Manufacturer accepts it
in writing (including by e-mail) or ships the Products or performs the Support
or Product Services, as applicable. If Manufacturer’s inventory of Products is
inadequate to meet the then-current demand, Manufacturer reserves the right to
allocate available Products among its customers, distributors and resellers in
such a manner as Manufacturer, in its sole discretion, deems equitable, without
liability to immix, Authorized Resellers or Government Customers’ provided,
however this sentence shall not apply to Defense Priorities and Allocations
System (“DPAS”) rated orders and such DPAS rated orders shall be fulfilled by
Manufacturer in accordance with their DPAS related terms provided that the Order
submitted by immix related thereto expressly states that it is a DPAS order and
Manufacturer accepts such Order.
          5.4 Unless the parties separately agree in writing, the terms and
Master Channel Agreement
Sourcefire, Inc.

6



--------------------------------------------------------------------------------



 



(IMMIXGROUP LOGO) [w82664w8266401.gif]
conditions of this Agreement shall apply to each Order. immix’s Orders will be
governed exclusively by the terms and conditions of this Agreement and any
conflicting terms or conditions contained in any such Order will not in any way
modify or add any additional terms or conditions, even if Manufacturer accepts
or acknowledges such a Order.
          5.5 Manufacturer reserves the right to cancel any Order, or to refuse
or delay shipment thereof, if immix (i) fails to make any payment as provided
herein or under such other terms of payment as the parties may agree upon in
writing, except for disputed items as provided in Section 7.4 herein, (ii) fails
to meet reasonable credit or financial requirements established by Manufacturer,
or (iii) otherwise fails to comply with the terms and conditions of this
Agreement.
          5.6 Unless otherwise agreed to by Manufacturer, Manufacturer shall be
responsible for delivering the Products either to the Government Customer or the
Authorized Reseller for subsequent delivery to the Government Customer, in each
instance, to the address set forth in the applicable Order. Manufacturer will
not deliver any Products to immix or an Authorized Reseller unless a Government
Customer is identified in the Order. Except as otherwise agreed to in writing by
Manufacturer, Manufacturer shall be responsible for providing Support and
Product Services directly to Government Customers. Products will be shipped
F.O.B. from Manufacturer’s designated facility to the location specified in the
applicable Order by a nationally recognized carrier appointed by Manufacturer or
such other reputable carrier requested by immix and consented to by
Manufacturer, such consent not to be unreasonably withheld. Subject to
Manufacturer’s rights as set forth in this Agreement, title, except to the
extent the Products contain or consist of intellectual property rights of
Manufacturer and its licensors, and risk of loss will pass to Government
Customer upon delivery of the ordered Products to Manufacturer’s designated
carrier.
          5.7 Manufacturer shall provide immix written notice (which can be done
be electronic mail) of shipping. Such notice shall reference immix’s Order
number and include the following information: date of shipment, Government
Customer name, Government Customer ship-to address, items and quantities
shipped, shipping method, carrier and tracking number.
          5.8 Manufacturer will use commercially reasonable efforts to deliver
the Products at the times specified in the Order, provided, however,
Manufacturer will not be liable to immix, Authorized Resellers or Government
Customers for any delay in the delivery of the Products. Manufacturer must be
provided with written notice within fifteen (15) days of delivery if an
appliance or hardware is damaged when delivered and needs to be returned. Any
such damaged appliance or hardware must be returned to Manufacturer, at
Manufacturer’s expense, in accordance with the reasonable instructions provided
by Manufacturer. If such notice is not delivered to Manufacturer in such 15-day
period, Manufacturer shall have no obligation to provide an Government Customer
with a replacement appliance or hardware.
          5.9 immix acknowledges and agrees that the Products, including the
structure, organization and design of the hardware, firmware and software
included as part of the Products constitute proprietary and valuable trade
secrets (and other moral rights and intellectual property rights) of
Manufacturer and its licensors. immix will not attempt to: (i) modify,
translate, reverse engineer (except to the limited extent permitted by law),
decompile, disassemble or create derivative works based on the Products or the
accompanying documentation; (ii) except as expressly provided herein,
sublicense, rent or lease any rights in the Products or accompanying
documentation in any form to any person; or (iii) remove any proprietary notice,
labels, or marks on the Products or their containers or packaging.
Master Channel Agreement
Sourcefire, Inc.

7



--------------------------------------------------------------------------------



 



(IMMIXGROUP LOGO) [w82664w8266401.gif]

  6.   UPGRADES; DISCONTINUED PRODUCTS; DEFECTIVE PRODUCTS

          6.1 Manufacturer shall notify immix within a commercially reasonable
period of time of any release of a new Product and update the Product list as
necessary.
          6.2 Manufacturer shall notify immix within a commercially reasonable
period of time of the discontinuation of any Product from its product list. For
purposes of this Section 6.2, a discontinuation of a Product shall take place at
such time as Manufacturer’s management makes the corporate decision that an
existing Product will no longer be sold or licensed. In such event, Manufacturer
will update the Product list as necessary.
          6.3 Subject to Section 6.4, immix may return to Manufacturer at
Manufacturer’s expense, and Manufacturer shall accept, any defective Product
units returned by Government Customers within the terms of Manufacturer’s
warranty. Any such return need not be accompanied by an Order.
          6.4 With respect to all Products returned to Manufacturer in
accordance with Section 6.3: (i) immix agrees to comply with Manufacturer’s
reasonable policies concerning return authorization procedures, including, if
necessary, obtaining a return authorization number from Manufacturer’s shipping
department prior to returning the Product, and (ii) Manufacturer agrees to use
commercially reasonable efforts to promptly approve and effectuate any such
Product returns.

  7.   COMPENSATION; PRICE AND PAYMENT

          7.1 immix will pay Manufacturer for each Order submitted and accepted
by Manufacturer. The immix compensation, payment terms and invoicing procedures
will be set forth in the separately executed Fee Schedule to be agreed upon by
the parties.
          7.2 immix will pay all shipping charges associated with each Order.
Manufacturer is responsible for airfare, lodging and related travel expenses
incurred as a result of travel requested and pre-approved by Manufacturer in
writing. Manufacturer is not charged for mileage within a 50-mile radius of
Washington, D.C.
          7.3 Manufacturer understands that immix sells primarily within the
public sector market and that certain unique circumstances exist when serving
Government Customers that must accommodate public policy and the requirements
associated with spending public funds. As such the Parties agree as follows:
               7.3.1 immix’s price for the Products, Support and Product
Services shall be stated in a quote from Manufacturer or as part of a standing
pricing schedule associated with a specific contract vehicle (such as the GSA
Multiple Award Schedule).
               7.3.2 If Manufacturer provides a quote to immix for a specific
sales opportunity, such quote shall be honored by Manufacturer for a minimum of
sixty (60) days from the date such quote is received by immix.
               7.3.3 Where one of immix’s contract numbers is referenced it is
understood and agreed that any transaction pursuant to such reference whether in
the form of a quote, Order or invoice shall be considered as a transaction under
the referenced contract.
               7.3.4 Unless provided for through a written Addendum hereto or
expressly agreed to as part of a written quote from immix, this Agreement does
not authorize Manufacturer or Manufacturer’s agents, resellers, VARs, OEMs,
System
Master Channel Agreement
Sourcefire, Inc.

8



--------------------------------------------------------------------------------



 



(IMMIXGROUP LOGO) [w82664w8266401.gif]
Integrators, or partners of any type to issue quotes, against any of immix’s or
its Affiliates government contracts. Manufacturer shall, at its expense,
indemnify, defend, save and hold harmless immix from and against any loss
(including lost margin), cost, damage or expense of any kind resulting from any
failure by Manufacturer or its employees to act in accordance with this
Section 7.3.4.
               7.3.5 Pursuant to 31 U.S.C. 3324, the Government Customer may be
unable to make payments in advance for services such as maintenance and/or
training despite Manufacturer’s standard commercial practice. immix will make
every effort to honor Manufacturer’s standard commercial payment practice but
where the Government Customer requires invoicing and payment for Services in
arrears, immix will issue or re-issue its Order to Manufacturer and will make
payment in arrears to Manufacturer in accordance with the schedule mandated by
Government Customer.
          7.4 In the event that immix disputes in good faith the Price,
condition, shipment or other material element concerning any Product, Support or
Product Service and so informs Manufacturer in writing, such dispute shall not
be sufficient cause for Manufacturer to delay, cancel or refuse existing or new
Orders. Additionally, immix may suspend payment for any such disputed items for
a reasonable time during which the parties shall use prompt and reasonable
efforts to settle the dispute.
          7.5 immix agrees that during the term of this Agreement and for one
(1) year thereafter Manufacturer or its designee (if one shall be mutually
agreed upon in writing by Manufacturer and immix) shall have the right (after
immix’s receipt from Manufacturer of five business days advance written notice
and subject to any contractual obligations of immix or its affiliates, e.g.,
nondisclosure or confidentiality obligations) and other reasonable limitations,
not more than once in any twelve month period, to conduct an on-site audit of
immix’s books and records directly related to sale of Products, Support and
Product Services. These audits will be conducted during regular business hours
and shall be at Manufacturer’s expense, and Manufacturer will make reasonable
efforts to minimize interference with immix’s regular business activities.
Alternatively, Manufacturer may request that immix complete a self-audit
questionnaire in a form provided by Manufacturer. If an audit reveals that immix
has not paid for all Orders, then Manufacturer shall provide such evidence of
non-payment to immix. If immix agrees that such evidence adequately supports
Manufacturer’s claim of non-payment, immix shall immediately thereafter pay for
such unpaid amounts.

  8.   EXPORT CONTROL

          8.1 immix acknowledges that Products, including technical data, are
subject to the United States export control laws. immix shall be responsible for
compliance with such applicable export laws and will obtain any required export
licenses and other permissions for Products ordered pursuant to this Agreement
upon notice from Manufacturer that such export license or permission is
required. Without limitation of the foregoing, immix will not export or
re-export directly or indirectly (including via remote access) any part of the
Product(s) and/or technical data to any country listed on the State Department’s
list of State Sponsors of Terrorism.
          8.2 immix shall not export and/or re-export Product(s), including
technical data, to individuals or companies listed on the U.S. Department of
Commerce’s Denied Persons List or the Entity List, on the U.S Department of
Treasury’s Specially Designated Nationals Lists, or any other list of parties
proscribed by the U.S. Government.
Master Channel Agreement
Sourcefire, Inc.

9



--------------------------------------------------------------------------------



 



(IMMIXGROUP LOGO) [w82664w8266401.gif]
          8.3 immix shall not export and/or re-export Products and technical
data, if it knows or has reason to know that the end-user is engaged in the
design, development and use of nuclear, chemical and biological, and/or missile
technology activities.
          8.4 Manufacturer shall reasonably assist immix by providing necessary
information and supporting documentation to immix, on immix’s written request,
for the purpose of obtaining any export license or other permissions required
for the export of a Product permitted by this Section.
          8.5 immix shall, at its expense, indemnify, defend, save and hold
harmless Manufacturer from and against any loss, cost, damage or expense of any
kind resulting from or any third-party claim alleging any failure by immix, its
employees or agents to act in accordance with this section.

  9.   TERM AND TERMINATION

          9.1 This Agreement shall commence on the Effective Date and shall
continue for thirty six (36) calendar months. This Agreement shall be
automatically renewed thereafter on a month-to-month basis unless either party
gives one hundred fifty (150) days’ notice to the other party of termination, or
unless this Agreement is otherwise terminated in accordance with Section 9.
          9.2 This Agreement may be terminated, with or without cause, by either
party upon one hundred fifty (150) calendar days’ written notice to the other
party.
          9.3 This Agreement may be terminated by either party for cause at any
time, without limiting any party’s other rights or remedies:
               9.3.1 upon written notice identifying with specificity the cause
if the non-terminating party commits a material breach of this Agreement, and
such breach continues unremedied for a period of more than thirty (30) calendar
days after receipt by the other party of written notice thereof; or
               9.3.2 without the obligation to give thirty (30) days’ written
notice if the non-terminating party: (i) has a receiver appointed for itself or
its property; (ii) makes an assignment for the benefit of its creditors;
(iii) has any proceedings commenced by, for or against it under any bankruptcy,
insolvency or debtor’s relief law seeking a reorganization of such party’s debts
and such proceedings are not dismissed within ninety (90) days of their
commencement; or (iv) is liquidated or dissolved.
               9.3.3 In the event of termination for cause, Manufacturer agrees
to assist immix by providing any information that immix reasonably requests to
satisfy a Government Customer.
          9.4 Neither party to this Agreement shall be liable to the other by
reason of termination of this Agreement at law or equity for compensation,
reimbursement or damages on account of any loss of prospective profits on
anticipated sales or on account of expenditures, investments, leases or other
commitments relating to the business or goodwill of either party,
notwithstanding any law to the contrary. No termination of this Agreement shall
release either party from its obligation to pay the other party any amounts
which accrued prior to such termination or which shall accrue after such
termination.
          9.5 In the event either party terminates this Agreement, Manufacturer
shall honor all Orders placed prior to the date on which any termination becomes
effective (the “Termination Date”), including the License, if applicable, to any
Government Customer which became effective prior to the Termination Date.
          9.6 Upon any expiration or termination of this Agreement for any
reason: (i)
Master Channel Agreement
Sourcefire, Inc.

10



--------------------------------------------------------------------------------



 



(IMMIXGROUP LOGO) [w82664w8266401.gif]
immix will pay Manufacturer for all unpaid Orders placed under this Agreement;
(ii) immix will discontinue all use of Trademarks; (iii) each party will remove
the other party’s logos, trademarks and service marks from its website and
disable all links on its own website to the other party’s website; and
(iv) unless otherwise required by applicable law, each party will promptly
destroy or return the other party’s confidential information in its possession
or control and provide the other party with a written certification, signed by
one of its officers, certifying to the return or destruction of such
confidential information.

  10.   LIMITATION OF LIABILITY

          10.1 EXCLUSION OF CONSEQUENTIAL DAMAGES. EXCEPT FOR A BREACH OF
SECTION 7.3.4, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR
CONSEQUENTIAL, INCIDENTAL, INDIRECT, PUNITIVE OR SPECIAL DAMAGES, INCLUDING BUT
NOT LIMITED TO LOST PROFITS, BUSINESS INTERRUPTION OR PROCUREMENT OF SUBSTITUTE
SOFTWARE OR SERVICES WHETHER FORSEEABLE OR NOT AND EVEN IF SUCH PARTY HAS BEEN
APPRISED OF THE LIKELIHOOD OF SUCH DAMAGES OCCURRING.
          10.2 LIMITATION OF DIRECT DAMAGES. EXCEPT FOR EACH PARTY’S
INDEMNIFICATION OBLIGATIONS HEREUNDER, OR A BREACH OF SECTIONS 7.3.4 OR 13.3, IN
NO EVENT WILL IMMIX’S LIABILITY TO MANUFACTURER EXCEED THE “NET MARGIN” EARNED
BY IMMIX FROM ITS SALE TO GOVERNMENT CUSTOMERS AND AUTHORIZED RESELLERS OF
MANUFACTURER’S PRODUCTS, SUPPORT AND PRODUCT SERVICES IN CONNECTION WITH THIS
AGREEMENT AND IN NO EVENT WILL MANUFACTURER’S LIABILITY TO IMMIX EXCEED THE
AMOUNT RECEIVED BY MANUFACTURER FROM IMMIX IN ACCORDANCE WITH THIS AGREEMENT
(“PAID AMOUNT”). As used in this Section 10.2, “Net Margin” shall mean the
aggregate amount calculated by subtracting the Paid Amount from the revenue
received by immix from its sale to Government Customers and Authorized Resellers
of Manufacturer’s Products, Support and Product Services in connection with this
Agreement.

  11.   CHOICE OF LAW; DISPUTES

          11.1 This Agreement shall be governed by and interpreted in accordance
with the laws of the Commonwealth of Virginia, without regards to the conflicts
of law principles thereof. Any and all claims, controversies or disputes arising
out of or in connection with this Agreement shall be resolved in accordance with
this Section. Virginia law shall apply unless the issue relates to federal
procurement regulations or statutes and in such case federal procurement law as
interpreted by the United States Boards of Contract Appeals and the United
States Court of Federal Claims shall apply.
          11.2 The parties consent to the exclusive jurisdiction of the state
and federal courts located in Fairfax County, Virginia, for any such action,
suit or proceeding. Both parties’ obligations under this Section survive
termination or expiration of this Agreement. The prevailing party in any action
shall be entitled to recover its costs and attorneys’ fees.

  12.   MANUFACTURER COMPLIANCE WITH LAW

          12.1 In the performance of this Agreement, Manufacturer and immix
shall comply with the requirements of all applicable laws, ordinances, and
regulations of the United States of America and any state, country, or other
governmental entity. Manufacturer shall comply with the following Federal
Acquisition
Master Channel Agreement
Sourcefire, Inc.

11



--------------------------------------------------------------------------------



 



(IMMIXGROUP LOGO) [w82664w8266401.gif]
Regulation (F.A.R.) clauses, which are hereby incorporated by reference, with
the same force and effect as if they were set forth expressly herein: F.A.R.
52.219-8 Utilization of Small Business Concerns; F.A.R. 52.222-26 Equal
Opportunity; F.A.R. 52.222-35 Equal Opportunity for Special Disabled Veterans;
F.A.R. 52.222-36 Affirmative Action for Workers with Disabilities; F.A.R.
52.247-64 Preference for Privately Owned U.S. Flag Commercial Vessels; F.A.R.
52.222-41 Services Contract Act; 52.222-50 Combating Trafficking in Persons;
F.A.R. 52.225-5 Trade Agreements; F.A.R. 52.209—5 Certification Regarding
Responsibility Matters; F.A.R. 52.244—6 Subcontracts for Commercial Items.
          12.2 Each party certifies on behalf of itself and its parent that it
shall not use unethical practices, or in cases of dealing with the government,
violate 31 U.S.C. 1352 (concerning payments to influence federal transactions)
or the Procurement Integrity Act (Subsection 27(a) of the Federal Procurement
Policy Act, (42 U.S.C. 423) as amended by Section 814 of Public Law (101-189) to
obtain information or to secure business for itself or others.
          12.3 Any breach of the laws or clauses set forth in this Section 12 is
a material breach. In addition, in the case of any alleged or actual breach of
Section 12 by either party, the breaching party shall, at its expense,
indemnify, defend, save and hold harmless the non-breaching party from and
against any loss, cost, damages or reasonable expenses finally awarded and
arising from a claim of such alleged or actual breach. The breaching party’s
obligations under this Section 12.3 are contingent upon (i) the non-breaching
party promptly giving the breaching party written notice of the alleged or
actual breach, (ii) the non-breaching party providing, at the breaching party’s
expense, all reasonable assistance to defend against the claim, and (iii) the
breaching party being given the exclusive right to control the defense and
settlement of the claim with counsel of its own choosing.

  13.   MISCELLANEOUS

          13.1 Assignment and Subcontracting. immix may not assign this
Agreement (including any Addendum hereto) or any of its rights or delegate any
obligations hereunder (including, without limitation, rights and duties of
performance) to any of its Affiliates without the prior consent of Manufacturer,
such consent not to be unreasonably withheld, conditioned or delayed. Neither
party may assign this Agreement or any of its rights or delegate any obligations
hereunder (including without limitation rights and duties of performance) to any
other third party or entity, and this Agreement may not be involuntarily
assigned or assigned by operation of law, without the prior written consent of
the non-assigning party, which consent may be given or withheld by such
non-assigning party in the sole exercise of its discretion, except that either
party may assign this Agreement without the consent of the other party as part
of: (i) any transfer of 50% or more of its outstanding voting capital stock; or
(ii) any transfer of all or substantially all of the assets of such party in a
single transaction. Any attempted assignment in violation of this Section will
be null and void. This Agreement shall be binding upon the parties and inure to
the benefit of the parties’ successors and permitted assigns
          13.2 Relationship of Parties. Manufacturer and immix perform this
Agreement as independent contractors. Each party has the sole obligations to
supervise, manage, contract, direct, procure, perform or cause to be performed
its obligations set forth in this Agreement, except as may otherwise be agreed
upon in writing by the parties. Nothing set forth in this Agreement shall be
construed to create the relationship of principal and agent between Manufacturer
and immix. Neither party shall act or attempt to act or represent itself,
directly or by implications, as an agent of the other or its affiliates or in
any manner assume or create, or attempt to assume or create, any obligation on
behalf of, or in the name of, the other party or its affiliates.
Master Channel Agreement
Sourcefire, Inc.

12



--------------------------------------------------------------------------------



 



(IMMIXGROUP LOGO) [w82664w8266401.gif]
          13.3 Confidentiality. Each party agrees not to use any confidential
information of the other party (whether oral or written) except in performance
of this Agreement and not to disclose such information to third parties (other
than, as determined by the receiving party in good faith, those persons with a
genuine “need to know” and who agree to similarly limit the use and disclosure
of the information, such as attorneys and accountants). “Confidential
information” shall mean all information clearly identified as such by the
disclosing party or such other information which should be reasonably understood
under the circumstances to be confidential given the nature of the information.
With respect to both parties hereto, for the purposes hereof, confidential
information shall not include any information that: (1) is now or becomes in the
public domain through no breach of this Agreement; (2) is in the possession of
the receiving party as of the date of execution hereof; (3) is independently
learned by the receiving party from a third party without breach of this
Agreement; (4) is required by law or order of a court (in which case the other
party shall be promptly notified before disclosure), administrative agency or
other governmental body to be disclosed by the receiving party; or (5) is
disclosed by the receiving party more than three years after that party’s
receipt of such information.
          Either party shall have the right in its good faith discretion to make
such public press releases, announcements or other communications as it
reasonably believes are necessary to comply with applicable federal and state
securities or other laws and the regulations promulgated by the National
Association of Securities Dealers (“NASD”) and/or appropriate securities
exchanges, as the case may be, but only to the extent of not divulging any
confidential information of the other party. immix acknowledges and agrees that
Manufacturer may, without having to obtain the prior consent of immix and
without having to provide immix with prior notice, file this Agreement with the
U.S. Securities and Exchange Commission and with all applicable securities
exchanges and regulator agencies if required to do so by law.
          13.4 Non-Solicitation. During the term of this Agreement, and for a
period of six (6) months after termination of this Agreement neither party shall
solicit for employment any employee of the other party, provided, however, the
foregoing covenant will not apply to employees who independently respond to
general pubic solicitations (such as general newspaper advertisements,
employment agency referrals and internet postings) not targeting such employees.
          13.5 Notices. All notices, directives, request or other written
communications required or permitted to be given or sent by this Agreement,
shall be deemed given if mailed first class, postage paid or sent by facsimile,
and if addressed as follows:
Manufacturer:
Sourcefire, Inc.
9770 Patuxent Woods Drive
Columbia, MD 21046
Attn: General Counsel
Phone: 800-917-4134
Fax: 410-290-0024
immix:
8444 Westpark Drive
Suite 200
McLean, VA 22102
Attn: Scott Needleman
Phone: 703-752-0631Fax: 703-752-0613
Either party may, by a notice given in accordance with the foregoing, change its
address or designated recipient for notices. Any notice given as aforesaid shall
be deemed to have been received on the date of the overnight mail receipt, on
the date imprinted by the facsimile machine, or five business days after deposit
in the mail (first class, postage paid), whichever is applicable, unless the
addressee party is able to establish conclusively that such notice was not
Master Channel Agreement
Sourcefire, Inc.

13



--------------------------------------------------------------------------------



 



(IMMIXGROUP LOGO) [w82664w8266401.gif]
received by it. Notwithstanding the foregoing, the parties may separately agree
to exchange Orders via electronic mail and other means of communication.
          13.6 Severability. If any term, provision, covenant, or condition of
this Agreement is held by a court or board of competent jurisdiction to be
invalid, illegal or unenforceable for any reason, the remainder of the
provisions of this Agreement shall continue in full force and effect as if this
Agreement had been executed with the invalid portion(s) eliminated, and such
term, provision, covenant or condition shall be amended to achieve as nearly as
possible the same economic effect as the original term, provision, covenant or
condition.
          13.7 Entire Agreement. This Agreement, including any separately
executed Fee Schedules, constitute the entire understanding and agreement of and
between the parties with respect to the subject matter hereof and supersedes all
prior and contemporaneous representations and agreements with respect to the
subject matter hereof. This Agreement shall not be varied by any oral agreements
or representations or otherwise except by an instrument in writing duly executed
by authorized representatives of the parties. In the event the terms contained
within an Addendum vary or conflict with the terms stated in the Agreement
above, the terms and conditions contained in the Addendum shall control for all
Orders placed under the referenced opportunity or GWAC subsequent to the date of
the Addendum. The Section and paragraph headings herein are for convenience only
and shall not limit in any way the scope of any provisions of this Agreement.
          13.8 Nonwaiver of Rights. The failure of either party to insist upon
strict performance of any of the terms and conditions of this Agreement or to
exercise any rights or remedies shall not be construed as a waiver of its right
to assert any of the same or to rely on any such terms and conditions at any
time thereafter.
          13.9 Force Majeure. Neither Manufacturer nor immix shall be deemed in
default if its performance of obligations hereunder (other than payments of
amounts due) is delayed or becomes impossible or impractical by reason of any
act of God, war, fire, earthquake, strike, epidemic, or any other cause beyond
such party’s reasonable control.
          13.10 Counterparts. This Agreement may be executed in two or more
counterparts which may be provided by electronic mail in PDF format, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
          13.11 Survival. The terms and conditions set forth in Sections 3, 10,
11 and 13 shall survive any termination of this Agreement for any reason
whatsoever.
          13.12 Prior Agreement. Parent and Manufacturer agree that following
execution of this Agreement that all orders outstanding as of the Effective Date
under that certain Government Reseller Agreement, dated October 8, 2002, as
amended, by and between Manufacturer and immixTechnology, Inc., a wholly-owned
subsidiary of Parent (the “Prior Agreement”), shall be honored and processed in
accordance with the terms of the Prior Agreement. Once such outstanding orders
have been fulfilled, Parent shall cause immixTechnology, Inc. to enter into an
agreement with Manufacturer to terminate the Prior Agreement.
          13.13 Parent’s Obligations. Parent is only a party to this Agreement
with respect to Section 2.6 and Section 13.12, and not with respect to any other
terms or conditions of this Agreement, all of which other terms and conditions
hereof are of no force or effect with regard to Parent.
[Signature Page Follows]
Master Channel Agreement
Sourcefire, Inc.

14



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of Manufacturer, Parent and immix has caused
this Master Channel Agreement to be signed and delivered by its duly authorized
representative as of the Effective Date.

          Sourcefire, Inc. (“Manufacturer”)
    By:   /s/ Todd P. Headley       Print Name: Todd P. Headley      Title:  
Chief Financial Officer      EC America, Inc. (“immix”)
    By:   /s/ Skip Liesegang       Skip Liesegang      Title:   Vice President 
    immixGroup, Inc. (“Parent”)
    By:   /s/ Scott Needleman       Print Name: Scott Needleman      Title:  
Vice President     

 